 1    JEREMY J. THOMPSON
      Nevada Bar No. 12503
 2    CLARK HILL PLLC
      3800 Howard Hughes Drive, Suite 500
 3    Las Vegas, Nevada 89169
      E-mail: jthompson@clarkhill.com
 4    Telephone: (702) 862-8300
      Facsimile: (702) 862-8400
 5    Attorney for Defendant
      Equifax Information Services LLC
 6

 7

 8                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 9
     HEATHER WULLNER,                  )                Case No. 2:19-cv-01735-APG-VCF
10                                     )
                                       )
11                      Plaintiff,     )
                                       )
12   vs.                               )                JOINT MOTION OF EXTENSION OF
                                       )                TIME FOR DEFENDANT EQUIFAX
13                                     )                INFORMATION SERVICES LLC TO
     EQUIFAX INFORMATION SERVICES LLC; )
     KINECTA FEDERAL CREDIT UNION;                      FILE ANSWER
14                                     )
     MECHANICS BANK FKA CRB; and SAN   )
                                       )                SECOND REQUEST
15   DIEGO COUNTY CREDIT UNION,
                                       )
16                              Defendants.
17

18          Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of

19   time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has

20   no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND AGREED
21
     to by and among counsel, that Defendant Equifax Information Services LLC’s time to answer,
22
     move or otherwise respond to the Complaint in this action is extended from November 20, 2019,
23
     through and including December 4, 2019. The request was made by Equifax, and
24
     ...
25

26   ...

27   ...
28
 1          Plaintiff approves. This stipulation is filed in good faith and not intended to cause delay.
 2          Respectfully submitted, this 20TH day of November 2019.
 3
     CLARK HILL PLLC                                      No opposition
 4
     By: /s/ Jeremy J. Thompson                            /s/ Shaina R. Plaksin_____
 5   Jeremy J. Thompson                                   David H. Krieger, Esq.
 6   Nevada Bar No. 12503                                 Nevada Bar No. 9086
     3800 Howard Hughes Pkwy, Suite 500                   HAINES & KRIEGER, LLC
 7   Las Vegas, NV 89169                                  8985 S. Eastern Ave., Suite 350
     Tel: (702) 862-8300                                  Henderson, NV 89123
 8   Fax: (702) 862-8400                                  Phone: (702) 880-5554
     Email: jthompson@clarkhill.com                       Fax: (702) 385-5518
 9
                                                          Email: dkrieger@hainesandkrieger.com
10   Attorney for Defendant Equifax Information
     Services LLC                                         Matthew I. Knepper, Esq.
11                                                        Nevada Bar No. 12796
                                                          Miles N. Clark
12
                                                          Nevada Bar No. 13848
13                                                        Shaina R. Plaksin
                                                          Nevada Bar No. 13935
14                                                        KNEPPER & CLARK LLC
                                                          5510 So. Fort Apache Rd., Suite 30
15                                                        Las Vegas, NV 89148
                                                          Phone: (702) 856-7430
16
                                                          Fax: (702) 447-8048
17                                                        Email: matthew.knepper@knepperclark.com
                                                          Email: miles.clark@knepperclark.com
18                                                        Email: shaina.plaksin@knepperclark.com
19                                                        Attorneys for Plaintiff
20
21   IT IS SO ORDERED:

22

23   __________________________
     United States Magistrate Judge
24
              11-21-2019
25   DATED: __________________

26
27

28

                                                    -2-
 1                                   CERTIFICATE OF SERVICE
 2
            I hereby certify that a true and exact copy of the foregoing has been served this 20th day of
 3
     November, 2019, via CM/ECF, upon all counsel of record:
 4
     David H. Krieger, Esq.
 5
     Haines & Krieger, LLC
 6   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
 7   dkrieger@hainesandkrieger.com

 8
     Matthew I. Knepper, Esq.
 9
     Miles N. Clark
10   Shaina R. Plaksin
     Knepper & Clark LLC
11   5510 So. Fort Apache Rd., Suite 30
     Las Vegas, NV 89148
12   matthew.knepper@knepperclark.com
     miles.clark@knepperclark.com
13
     shaina.plaksin@knepperclark.com
14

15

16                                                By: /s/ Joyce Ulmer
                                                  AN EMPLOYEE OF CLARK HILL, PLLC
17

18

19

20
21

22

23

24

25

26
27

28

                                                    -3-
